DETAILED ACTION
Response to Arguments
Applicant argues that the cited portion of Shapiro (col. 8, l. 60 – col. 9, reproduced below for clarity) does not teach the amended claim 1.  
“Referring now to FIG. 6, a flow diagram depicting an exemplary method 600 for controlling an avionic system is shown. More specifically, an audio input may be received from a user in a step 602. The audio input may be processed in a step 604 to recognize at least one voice command from the audio input. The recognized voice command may be provided to the avionic system, which may determine whether the voice command is valid or not in a step 606. If the voice command is determined to be invalid, the voice command may be rejected in a step 608. Otherwise, the voice command may be allowed to be process.”
Applicant specifically argues that “a system that identifies directives in speech, presents a preview of the voice command, and executes the voice command after receiving an explicit confirmation, as in Shapiro, is not the same, and just does not disclose, comparing verbal input from a user of a vehicle with verbal input from a remote entity to determine a match of a known directive.”  This clarifying argument is convincing in view of the newly added amendment to the independent claims. However, the newly added amendment is different from cancelled claim 8.  A new ground of rejection necessitated by the added amendment is presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9, 10-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 9,824,689) in view of Agarwal et al (US 2018/0174588).



Shapiro teaches:
1, 11, 20. A communication system, the system comprising:
a vehicle communication assembly connected to a vehicle and including a transmitter and a receiver, the vehicle communication assembly configured to wirelessly communicate with a remote entity (radio for system col. 7, l. 67 – col. 8, l. 11); and
a processing device and a memory coupled to the processing device and comprising computer-executable instructions that (Fig. 2), when executed by the processing device, cause the processing device to perform:
receiving a wireless signal including a speech communication from the remote entity at the receiver (speaking with air traffic controllers and feeding the voice signals to the speech recognition processor 104. It is contemplated that the speech recognition processor 104 may be engaged in various other manners without departing from the broad scope of the inventive concepts disclosed herein, col. 8, ll. 6-11, see communications received col. 7, l. 55 – col. 8, l. 11);
analyzing the wireless signal by a speech recognition module to identify the speech communication (speaking with air traffic controllers and feeding the voice signals to the speech recognition processor 104. It is contemplated that the speech recognition processor 104 may be engaged in various other manners without departing from the broad scope of the inventive concepts disclosed herein, col. 8, ll. 6-11, see communications recognized col. 7, l. 55 – col. 8, l. 11);
recognizing a known directive within the speech communication based on stored contextual information (user voice command which is analyzed for validity col. 8, l. 60 – col. 9, context info is stored as taught col. 6, ll. 43-51);
based on recognizing the known directive, presenting a textual representation of the known directive to a user of the vehicle (text description of the voice col. 4, ll. 47-62) the user of the vehicle being different from the remote entity (user in aircraft, remote entity the air traffic control, col. 8, ll. 6-11); 
receiving a verbal input from the user of the vehicle (user speaks, col. 8, ll. 6-11).
Shapiro does teach performing recognition on communications from air traffic control (note that the communications can be received and recognized from the air traffic controller as in col. 7, l. 55 – col. 8, l. 11)
Shapiro does not teach but Agarwal teaches:
identifying a match based on comparing the verbal input from the user of the vehicle to the known directive identified within the speech communication from the remote entity different from the user (see step 308 [0037]); and
determining, based on the match, that the processing device correctly recognized the known directive based on detecting an input from the user verifying the known directive (see step 310 [0037]).
Shapiro teaches a processing device system taught (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Shapiro’s system with Agarwal’s communication validation technique to ensure that received communications are meant for the specific aircraft being operated by the user.

Shapiro teaches:
2, 12. The communication system of claim 1, wherein the vehicle is an aircraft and the remote entity is an air traffic control system (col. 7, l. 67 – col. 8, l. 11).

Shapiro teaches:
3, 13. The communication system of claim 1, wherein the vehicle includes an autonomous control system configured to control an operational parameter of the vehicle in response to the user verifying the known directive (preview step of text as in col. 9, ll. 4-10, when the broadcast message matches the aircraft ID the message is highlighted).

Regarding claim 4, 14, Shapiro does not teach but Agarwal teaches wherein the stored contextual information includes a plurality of known directives associated with a selected context (see step 308-310 [0037], when the broadcast message matches the aircraft ID the message is highlighted).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Shapiro’s system with Agarwal’s communication validation technique to ensure that received communications are meant for the specific aircraft being operated by the user.


Regarding claim 5, 15, Shapiro does not teach but Agarwal teaches wherein the selected context includes the vehicle being an aircraft and the remote entity being an air traffic control system, and the contextual information includes one or more known air traffic control commands and one or more known aircraft identifiers (see step 308-310 [0037]).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Shapiro’s system with Agarwal’s communication validation technique to ensure that received communications are meant for the specific aircraft being operated by the user.

Regarding claim 9, 19 Shapiro does not teach but Agarwal teaches. The communication system of claim 1, wherein presenting the textual representation includes pre-populating a display with the known directive and presenting the display to the user (see the display change as in [0045]).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Shapiro’s system with Agarwal’s communication validation technique to ensure that received communications are meant for the specific aircraft being operated by the user.


10. The communication system of claim 1, wherein the vehicle communication assembly is configured to communicate with the remote entity using radio signals (radio for system col. 7, l. 67 – col. 8, l. 11).

Claim 6, 7, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 9,824,689) in view of Agarwal et al (US 2018/0174588) in view of Prus (US 2014/0122070).


Regarding claim 6, 16, Shapiro and Agarwal do not teach but Prus teaches wherein the processing device is configured to analyze the known directive to determine whether the known directive is feasible based on the contextual information (corrections restricted to those compatible [0034]).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Shapiro’s system with Agarwal’s communication validation technique to ensure that received communications are meant for the specific aircraft being operated by the user with Prus’ comparison of sensor information with recognized speech information in order to add a layer of validation to the air traffic controllers’ instructions.


Regarding claim 7, 17, Shapiro and Agarwal do not teach but Prus teaches wherein the processing device is configured to alert at least one of the user and the remote entity based on the processing device determining that the known directive is not feasible (corrections restricted to those compatible [0034]).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Shapiro’s system with Agarwal’s communication validation technique to ensure that received communications are meant for the specific aircraft being operated by the user with Prus’ comparison of sensor information with recognized speech information in order to add a layer of validation to the air traffic controllers’ instructions.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655